 



Exhibit 10

 

Form of Underwriter’s Warrant

 

THE REGISTERED HOLDER OF THIS PURCHASE WARRANT BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT FOR A
PERIOD OF ONE HUNDRED EIGHTY DAYS FOLLOWING THE LATER OF THE EFFECTIVE DATE (AS
DEFINED BELOW) OR THE COMMENCEMENT OF SALES OF THE OFFERING TO WHICH THIS
PURCHASE WARRANT RELATES TO ANYONE OTHER THAN (I) ROTH CAPITAL PARTNERS, LLC OR
AN UNDERWRITER OR A SELECTED DEALER IN CONNECTION WITH THE OFFERING, OR (II) A
BONA FIDE OFFICER OR PARTNER OF ROTH CAPITAL PARTNERS, LLC OR OF ANY SUCH
UNDERWRITER OR SELECTED DEALER.

 

THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO DECEMBER 19, 2017. VOID AFTER
5:00 P.M., EASTERN TIME, ON JUNE 22, 2022.

 

COMMON STOCK PURCHASE WARRANT

 

For the Purchase of 357,500 Shares of Common Stock

of

ENSYNC, INC.

 

1.          Purchase Warrant. THIS CERTIFIES THAT, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, Roth
Capital Partners, LLC (“Holder”), as registered owner of this Purchase Warrant,
is entitled, at any time or from time to time from December 19, 2017 (the
“Commencement Date”), and at or before 5:00 p.m., Eastern time, on June 22, 2022
(the ”Expiration Date”), but not thereafter, to subscribe for, purchase and
receive, in whole or in part, up to 357,500 (the “Shares”) of common stock, par
value $0.01 per share (the “Common Stock”), of EnSync, Inc., a Wisconsin
corporation (the “Company”), subject to adjustment as provided in Section 6
hereof. If the Expiration Date is a day on which banking institutions are
authorized or required by law or executive order to close, then this Purchase
Warrant may be exercised on the next succeeding day which is not such a day in
accordance with the terms herein. During the period ending on the Expiration
Date, the Company agrees not to take any action that would terminate this
Purchase Warrant. This Purchase Warrant is initially exercisable at $0.42 per
Share; provided, however, that upon the occurrence of any of the events
specified in Section 6 hereof, the rights granted by this Purchase Warrant,
including the exercise price per Share and the number of Shares to be received
upon such exercise, shall be adjusted as therein specified. This Purchase
Warrant is being issued in connection with a public offering of shares of Common
Stock pursuant to the Company’s registration statement on Form S-3 (File No.:
333-194706) (the “Offering”). The term “Exercise Price” shall mean the initial
exercise price or the adjusted exercise price, depending on the context. As used
herein, “Effective Date” means the date on which the Shares being sold in the
Offering first become legally eligible for distribution to the public as
determined in accordance with FINRA Conduct Rule 5110(a)(12).

 

 

 

 

2.          Exercise.

 

2.1           Exercise Form. In order to exercise this Purchase Warrant, the
exercise form attached hereto must be duly executed and completed and delivered
to the Company, together with this Purchase Warrant and payment of the Exercise
Price for the Shares being purchased payable in cash by wire transfer of
immediately available funds to an account designated by the Company or by
certified check or official bank check. If the subscription rights represented
hereby shall not be exercised at or before 5:00 p.m., Eastern time, on the
Expiration Date, this Purchase Warrant shall become and be void without further
force or effect, and all rights represented hereby shall cease and expire.

 

2.2           Cashless Exercise.  In lieu of exercising this Purchase Warrant by
payment of cash or check payable to the order of the Company pursuant to Section
2.1 above, Holder may elect to receive the number of Shares equal to the value
of this Purchase Warrant (or the portion thereof being exercised), by surrender
of this Purchase Warrant to the Company, together with the exercise form
attached hereto, in which event the Company will issue to Holder Shares in
accordance with the following formula:

 

    Y(A-B)   X = A  

 

Where,         X = The number of Shares to be issued to Holder;   Y = The number
of Shares for which the Purchase Warrant is being exercised;   A = The fair
market value of one Share; and   B = The Exercise Price.

 

For purposes of this Section 2.2, the fair market value of a Share is defined as
follows:

 

(i)if the Common Shares are traded on a securities exchange, the value shall be
deemed to be the closing price on such exchange on the trading day prior to the
exercise form being submitted in connection with the exercise of the Purchase
Warrant; or

 

(ii)if the Common Shares are actively traded over-the-counter, the value shall
be deemed to be the closing bid on the trading day prior to the exercise form
being submitted in connection with the exercise of the Purchase Warrant; if
there is no active public market in the United States, the value shall be the
fair market value thereof, as determined in good faith by the Company’s Board of
Directors.

 

 -2- 

 

 

3.          Transfer.

 

The registered Holder of this Purchase Warrant agrees by his, her or its
acceptance hereof, that such Holder will not: (a) sell, transfer, assign, pledge
or hypothecate this Purchase Warrant for a period of one hundred eighty (180)
days following the later of the Effective Date or the commencement of sales of
the offering to which this Purchase Warrant relates (the later of such dates,
the “Transferability Date”) to anyone other than: (i) Roth Capital Partners, LLC
(“Roth”) or an underwriter or a selected dealer participating in the Offering,
or (ii) a bona fide officer or partner of Roth or of any such underwriter or
selected dealer, in each case in accordance with FINRA Conduct Rule 5110(g)(1),
or (b) cause this Purchase Warrant or the securities issuable hereunder to be
the subject of any hedging, short sale, derivative, put or call transaction that
would result in the effective economic disposition of this Purchase Warrant or
the securities hereunder, except as provided for in FINRA Rule 5110(g)(2). On
and after the Transferability Date, transfers to others may be made subject to
compliance with or exemptions from applicable securities laws. In order to make
any permitted assignment, the Holder must deliver to the Company the assignment
form attached hereto duly executed and completed, together with the Purchase
Warrant and payment of all transfer taxes, if any, payable in connection
therewith. The Company shall within five (5) Business Days transfer this
Purchase Warrant on the books of the Company and shall execute and deliver a new
Purchase Warrant or Purchase Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
Shares purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment. The registered Holder of this Purchase
Warrant agrees by his, her or its acceptance hereof, that such Holder will not
sell, transfer, assign, pledge or hypothecate this Purchase Warrant.

 

4.          [RESERVED].

 

5.          New Purchase Warrants to be Issued.

 

5.1           Partial Exercise. Subject to the restrictions in Section 3 hereof,
this Purchase Warrant may be exercised in whole or in part. In the event of the
exercise hereof in part only, upon surrender of this Purchase Warrant for
cancellation, the Company shall cause to be delivered to the Holder without
charge a new Purchase Warrant of like tenor to this Purchase Warrant in the name
of the Holder evidencing the right of the Holder to purchase the number of
Shares purchasable hereunder as to which this Purchase Warrant has not been
exercised.

 

5.2           Lost Certificate. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Purchase Warrant and of reasonably satisfactory indemnification or the posting
of a bond, the Company shall execute and deliver a new Purchase Warrant of like
tenor and date. Any such new Purchase Warrant executed and delivered as a result
of such loss, theft, mutilation or destruction shall constitute a substitute
contractual obligation on the part of the Company.

 

6.          Adjustments.

 

6.1           Adjustments to Exercise Price and Number of Securities. The
Exercise Price and the number of Shares underlying the Purchase Warrant shall be
subject to adjustment from time to time as hereinafter set forth:

 

6.1.1           Share Dividends; Split Ups. If, after the date hereof, and
subject to the provisions of Section 6.3 below, the number of outstanding Shares
is increased by a stock dividend payable in Shares or by a split up of Shares or
other similar event, then, on the effective day thereof, the number of Shares
purchasable hereunder shall be increased in proportion to such increase in
outstanding Shares, and the Exercise Price shall be proportionately decreased.

 

 -3- 

 

 

6.1.2            Aggregation of Shares. If, after the date hereof, and subject
to the provisions of Section 6.3 below, the number of outstanding Shares is
decreased by a consolidation, combination, reverse stock split or
reclassification of Shares or other similar event, then, on the effective date
thereof, the number of Shares purchasable hereunder shall be decreased in
proportion to such decrease in outstanding Shares, and the Exercise Price shall
be proportionately increased.

 

6.1.3            Replacement of Securities upon Reorganization, etc. In case of
any reclassification or reorganization of the outstanding Shares other than a
change covered by Section 6.1.1 or 6.1.2 hereof or that solely affects the par
value of such Shares, or in the case of any merger or consolidation of the
Company with or into another corporation (other than a merger or consolidation
in which the Company is the continuing corporation and that does not result in
any reclassification or reorganization of the outstanding Shares), or in the
case of any sale or conveyance to another corporation or entity of the property
of the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the Holder of this Purchase Warrant shall have
the right thereafter (until the expiration of the right of exercise of this
Purchase Warrant) to receive upon the exercise hereof, for the same aggregate
Exercise Price payable hereunder (as adjusted pursuant to this Section 6.1.3)
immediately prior to such event, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, share reconstruction or amalgamation, or consolidation, or upon
a dissolution following any such sale or transfer, by a Holder of the number of
Shares of the Company obtainable upon exercise of this Purchase Warrant
immediately prior to such event; and if any reclassification also results in a
change in Shares covered by Section 6.1.1 or 6.1.2, then such adjustment shall
be made pursuant to Sections 6.1.1, 6.1.2 and this Section 6.1.3. The provisions
of this Section 6.1.3 shall similarly apply to successive reclassifications,
reorganizations, share reconstructions or amalgamations, or consolidations,
sales or other transfers.

 

6.1.4            Changes in Form of Purchase Warrant. This form of Purchase
Warrant need not be changed because of any change pursuant to this Section 6.1,
and Purchase Warrants issued after such change may state the same Exercise Price
and the same number of Shares as are stated in the Purchase Warrants initially
issued pursuant to this Agreement. The acceptance by any Holder of the issuance
of new Purchase Warrants reflecting a required or permissive change shall not be
deemed to waive any rights to an adjustment occurring after the Commencement
Date or the computation thereof.

 

6.2           Substitute Purchase Warrant. In case of any merger or
consolidation of the Company with or into another corporation (other than a
merger or consolidation which does not result in any reclassification or change
of the outstanding Shares), the corporation formed by such merger or
consolidation shall execute and deliver to the Holder a supplemental Purchase
Warrant providing that the holder of each Purchase Warrant then outstanding or
to be outstanding shall have the right thereafter (until the stated expiration
of such Purchase Warrant) to receive, upon exercise of such Purchase Warrant,
the kind and amount of shares of stock and other securities and property
receivable upon such merger or consolidation, by a holder of the number of
Shares of the Company for which such Purchase Warrant might have been exercised
immediately prior to such merger or consolidation, sale or transfer. Such
supplemental Purchase Warrant shall provide for adjustments which shall be
identical to the adjustments provided for in this Section 6. The above provision
of this Section shall similarly apply to successive mergers or consolidations.

 

 -4- 

 

 

6.3           Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of Shares upon the
exercise of the Purchase Warrant, nor shall it be required to issue scrip or pay
cash in lieu of any fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated by rounding any fraction up or
down, as the case may be, to the nearest whole number of Shares or other
securities, properties or rights.

 

7.            Reservation and Listing. The Company shall at all times reserve
and keep available out of its authorized Shares, solely for the purpose of
issuance upon exercise of the Purchase Warrants, such number of Shares or other
securities, properties or rights as shall be issuable upon the exercise thereof.
The Company covenants and agrees that, upon exercise of the Purchase Warrants
and payment of the Exercise Price therefor, in accordance with the terms hereby,
all Shares and other securities issuable upon such exercise shall be duly and
validly issued, fully paid and non-assessable and not subject to preemptive
rights of any shareholder. As long as the Purchase Warrants shall be
outstanding, the Company shall use its commercially reasonable efforts to cause
all Shares issuable upon exercise of the Purchase Warrants to be listed (subject
to official notice of issuance) on all national securities exchanges (or, if
applicable, on the OTC Markets or any successor trading market) on which the
Shares issued to the public in the Offering may then be listed and/or quoted.

 

8.          Certain Notice Requirements.

 

8.1           Holder’s Right to Receive Notice. Nothing herein shall be
construed as conferring upon the Holders the right to vote or consent or to
receive notice as a shareholder for the election of directors or any other
matter, or as having any rights whatsoever as a shareholder of the Company. If,
however, at any time prior to the expiration of the Purchase Warrants and their
exercise, any of the events described in Section 8.2 shall occur, then, in one
or more of said events, the Company shall give written notice of such event at
least fifteen days prior to the date fixed as a record date or the date of
closing the transfer books for the determination of the shareholders entitled to
such dividend, distribution, conversion or exchange of securities or
subscription rights, or entitled to vote on such proposed dissolution,
liquidation, winding up or sale. Such notice shall specify such record date or
the date of the closing of the transfer books, as the case may be.
Notwithstanding the foregoing, the Company shall deliver to each Holder a copy
of each notice given to the other shareholders of the Company at the same time
and in the same manner that such notice is given to the shareholders.

 

8.2           Events Requiring Notice. The Company shall be required to give the
notice described in this Section 8 upon one or more of the following events: (i)
if the Company shall take a record of the holders of its Shares for the purpose
of entitling them to receive a dividend or distribution payable otherwise than
in cash, or a cash dividend or distribution payable otherwise than out of
retained earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, (ii) the Company shall offer to all
the holders of its Shares any additional shares of capital stock of the Company
or securities convertible into or exchangeable for shares of capital stock of
the Company, or any option, right or warrant to subscribe therefor, or (iii) a
dissolution, liquidation or winding up of the Company (other than in connection
with a consolidation or share reconstruction or amalgamation) or a sale of all
or substantially all of its property, assets and business shall be proposed.
Failure to give such notice shall not invalidate any such action.

 

8.3           Notice of Change in Exercise Price. The Company shall, promptly
after an event requiring a change in the Exercise Price pursuant to Section 6
hereof, send notice to the Holders of such event and change (“Price Notice”).
The Price Notice shall describe the event causing the change and the method of
calculating same and shall be certified as being true and accurate by the
Company’s Principal Financial Officer.

 

 -5- 

 

 

8.4           Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Warrant shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of the Purchase
Warrant, to the address of such Holder as shown on the books of the Company, or
(ii) if to the Company, to following address or to such other address as the
Company may designate by notice to the Holders:

 

If to the Holder:

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660
Attn: Robert Stephenson

Fax No.: (949) 720-7223

 

If to the Company:

 

N93 W14475 Whittaker Way

Menomonee Falls, Wisconsin 53051

Attn: Chief Administrative Officer

Fax No: (262) 253-9822

 

9.            Miscellaneous.

 

9.1           Amendments. The Company and Roth may from time to time supplement
or amend this Purchase Warrant without the approval of any of the Holders in
order to cure any ambiguity, to correct or supplement any provision contained
herein that may be defective or inconsistent with any other provisions herein,
or to make any other provisions in regard to matters or questions arising
hereunder that the Company and Roth may deem necessary or desirable and that the
Company and Roth deem shall not adversely affect the interest of the Holders.
All other modifications or amendments shall require the written consent of and
be signed by the party against whom enforcement of the modification or amendment
is sought.

 

9.2           Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Purchase
Warrant.

 

9.3.         Entire Agreement. This Purchase Warrant (together with the other
agreements and documents being delivered pursuant to or in connection with this
Purchase Warrant) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

9.4           Binding Effect. This Purchase Warrant shall inure solely to the
benefit of and shall be binding upon, the Holder and the Company and their
respective successors, assigns and legal representatives, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Purchase Warrant or any provisions
herein contained.

 

 -6- 

 

 

9.5           Governing Law; Submission to Jurisdiction; Trial by Jury. This
Purchase Warrant shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of
laws principles thereof. The Company hereby agrees that any action, proceeding
or claim against it arising out of, or relating in any way to this Purchase
Warrant shall be brought and enforced in the New York Supreme Court, County of
New York, or in the United States District Court for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. The Company
and the Holder agree that the prevailing party(ies) in any such action shall be
entitled to recover from the other party(ies) all of its reasonable attorneys’
fees and expenses relating to such action or proceeding and/or incurred in
connection with the preparation therefor. The Company (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) and the Holder hereby irrevocably waive, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

9.6           Waiver, etc. The failure of the Company or the Holder to at any
time enforce any of the provisions of this Purchase Warrant shall not be deemed
or construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Warrant or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Purchase Warrant. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Warrant shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

 

9.7           Execution in Counterparts. This Purchase Warrant may be executed
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto. Such counterparts may
be delivered by facsimile transmission or other electronic transmission.

 

9.8           Exchange Agreement. As a condition of the Holder’s receipt and
acceptance of this Purchase Warrant, Holder agrees that, at any time prior to
the complete exercise of this Purchase Warrant by Holder, if the Company and
Roth enter into an agreement (“Exchange Agreement”) pursuant to which they agree
that all outstanding Purchase Warrants will be exchanged for securities or cash
or a combination of both, then Holder shall agree to such exchange and become a
party to the Exchange Agreement.

 

[Signature Page Follows]

 

 -7- 

 

 

IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the 27th day of June, 2017.

 

ENSYNC, INC.         By:       Name:     Title:  

 

 -8- 

 

 

[Form to be used to exercise Purchase Warrant]

 

Date: __________, 20___

 

The undersigned hereby elects irrevocably to exercise the Purchase Warrant for
______ shares of Common Stock (the “Shares”) of EnSync, Inc., a Wisconsin
corporation (the “Company”), and hereby makes payment of $____ (at the rate of
$____ per Share) in payment of the Exercise Price pursuant thereto. Please issue
the Shares as to which this Purchase Warrant is exercised in accordance with the
instructions given below and, if applicable, a new Purchase Warrant representing
the number of Shares for which this Purchase Warrant has not been exercised.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase ___
Shares of the Company under the Purchase Warrant for ______ Shares, as
determined in accordance with the following formula:

 



      Y(A-B)     X = A  



 

  Where,           X = The number of Shares to be issued to Holder;     Y = The
number of Shares for which the Purchase Warrant is being exercised;     A = The
fair market value of one Share which is equal to $_____; and     B = The
Exercise Price which is equal to $______ per share



The undersigned agrees and acknowledges that the calculation set forth above is
subject to confirmation by the Company and any disagreement with respect to the
calculation shall be resolved by the Company in its sole discretion.

 

Please issue the Shares as to which this Purchase Warrant is exercised in
accordance with the instructions given below and, if applicable, a new Purchase
Warrant representing the number of Shares for which this Purchase Warrant has
not been converted.

 

Signature    

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES         Name:       (Print in Block
Letters)         Address:                            

 

 -9- 

 